Citation Nr: 1744251	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  16-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for generalized anxiety disorder.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for thoracolumbar spine degenerative arthritis.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a compensable rating for tension headaches.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to April 1988.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of March 2014 and November 2016 rating decision by the Department of Veterans Affairs (VA).  Jurisdiction over the appeal now resides with the RO in Denver, Colorado

In August 2017, the undersigned presided over a videoconference hearing with the Veteran and her representative.  A hearing transcript is of record.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During an August 22, 2017, hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, requested a withdrawal of the claim for whether new and material evidence has been submitted in order to reopen a previously denied claim for a generalized anxiety disorder.

2.  During the appeal period, the Veteran's PTSD was characterized by impairment of memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.

3.  During the appeal period, the Veteran's spine disability has been characterized by forward flexion between 60 and 85 degrees as well as a combined range of motion between 120 and 235 degrees, with some additional limitation when involved in daily functioning.  

4.  During the appeal period, the Veteran's radiculopathy of the right lower extremity has been characterized by mild symptoms; moderate symptoms have not been shown.

5.  During the appeal period, the Veteran's tension headaches most closely resemble migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability have not been shown.

6.  The Veteran's service-connected disabilities are sufficiently severe to inhibit her ability to obtain gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal, for whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for generalized anxiety disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a 50 percent rating, but no more, for posttraumatic stress disorder, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The criteria for a 20 percent rating, but no more, for thoracolumbar spine degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2016).

4.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.124a, DC 8520 (2016).

5.  The criteria for a 30 percent rating, but no more, for tension headaches, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2016).

6.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records as well as VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board recognizes that the May 2016 and August 2016 VA examiners did not measure the range of motion of the Veteran's back in both active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the examiners explicitly measured the additional functional loss due to pain.  Therefore, the Board finds that the VA examinations are sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn his claim for whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for generalized anxiety disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and the issue is dismissed.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

PTSD

The Veteran currently receives a 30 percent rating for PTSD under 38 C.F.R. § 4.130, DC 9411.  

In order to warrant a 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

In order to warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, DC 9411 (2016).

The Board finds that a 50 percent rating, but no more, is warranted throughout the appeal period.  Specifically, the record indicates that the Veteran has exhibited occupational and social impairment with reduced reliability and productivity.  

The Veteran maintained a consistently normal appearance.  During her numerous visits with mental health providers, she showed appropriate grooming.  For example, in February 2013, she was conscious enough of her appearance that she was embarrassed that she was not wearing makeup.  During a June 2014 medical visit, the medical provider commented on her colorful clothing.  On multiple occasions, medical providers described the Veteran as cooperative and pleasant.  During a May 2016 VA examination, her hygiene and grooming were fair and she was appropriately dressed for the weather.  One instance during which her appearance was abnormal was in February 2016, when a medical provider visited her home.  The Veteran was lying in her bed because of her back hurting and was exhibiting poor hygiene.  However, this instance was the exception to the rule.  

The Veteran consistently displayed an alert and oriented mental status.  When she underwent a neuropsychological assessment in July 2013, the neuropsychologist noted that the Veteran did not display any visual, auditory, or motor limitations on testing tasks.  Her thought process was often goal-oriented and her thought content was devoid of delusions.  During her May 2016 VA examination, she exhibited normal comprehension and expression.  During her August 2016 VA examination, she was thoughtful enough to bring paperwork with her.  Even when she exhibited poor hygiene in February 2016, she remained alert and oriented with an organized thought process.  Similarly, when she was under stress from an abusive boyfriend in May 2017, she continued to have logical thought patterns with rapid reaction. 

The Veteran's speech was mostly clear, fluent, and coherent.  During a July 2013 visit with a neuropsychologist, her speech was normal for articulation, frequency, and content.  During her August 2016 VA examination, she had normal rate, volume, and rhythm.  On some occasions, her speech was abnormal.  For example, during an April 2014 medical visit, her speech was somewhat pressured at times and somewhat difficult to follow.  Additionally, in February 2016, her speech was pressured.  Finally, in May 2017, her speech was rapid and loud with expansive flow and rambling.  Despite those occurrences, a 50 percent rating considers circumstantial, circumlocutory, or stereotyped speech.  There are no indications that she exhibited speech that was intermittently illogical, obscure, or irrelevant.

Although the Veteran exhibited disturbances of motivation and mood and sleep impairment, she was still able to function independently.  At times throughout the appeal period, she exhibited an anxious, frustrated, and labile mood.  In October 2013, she reported intrusive thoughts, nightmares, and fear for her safety.  In April 2014, she was dysphoric or depressed and was taking alprazolam to help her sleep.  However, by April 2016, she reported sleeping well.  During the very next month, however, she reported during her May 2016 VA examination that she sometimes fights in her sleep, but cannot recall her actions when she wakes up.  The May 2017 examiner attributed the Veteran's chronic sleep impairment to PTSD.  Despite these disturbances of motivation and mood, she was able to mostly function independently under very difficult circumstances.  For example, in May 2016, she reported that she acts as the caretaker for her mother with Alzheimer's disease.  Overall, the Board finds that the Veteran did not exhibit near-continuous panic or depression affecting the ability to function independently

Throughout the appeal period, the Veteran exhibited problems with her memory.  However, the 50 percent rating criteria take into account impairment of short- and long-term memory.  During an April 2013 memory and comprehension examination, she received a total score of 28/30 during testing.  During a July 2013 neuropsychological assessment, she demonstrated some response indecisiveness when responding to Logical Memory Recognition items.  In April 2016, her memory was fair.  However, during a VA examination in May 2016, she reported significant problems with memory along with difficulty recalling events of her past with any detail.  The examiner determined that she was not a reliable historian.  Similarly, the May 2017 examiner also determined that due to her memory difficulties and lack of description provided, she was not a reliable historian.  

There were multiple instances during the appeal period when the veteran exhibited impaired judgment.  However, such symptoms are contemplated under the 50 percent rating criteria.  In fact, throughout the appeal period, there was no evidence of delusions, hallucinations, or homicidal ideations.  During her July 2013 neuropsychological assessment, she was deemed not to be at imminent risk to harm herself or others.  Importantly, she recognizes her need for mental health treatment.  For example, in April 2014, she considered moving to Seattle to improve her access to resources at the Seattle Division of the VA.  During her May 2016 VA examination, no disorganized thought processes were observed and there was no obvious evidence of sensory impairment.  In August 2016 and on multiple other occasions, her insight and judgment were fair.  The Board acknowledges that in May 2017 the Veteran reported a history of one suicide attempt, but the board finds this single instance is an aberration rather than a representation of the Veteran's psychological state.  The Board also recognizes that the Veteran has instances of legal troubles during the appeal period.  For example, she was charged and convicted of assault for cutting her son, but denied that she completed the action.  Her assertion appears truthful, especially in light of the fact that she received a protection order against her own son when he barged into her living space and threw her down while calling her a demon.  

Even after considering all of the above-listed factors, the Board finds that the Veteran's symptomatology, when considered together, does not warrant a 70 percent rating.  Indeed, many of the objective symptoms for a 70 percent rating, to include obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; and neglect of personal appearance and hygiene, have not been shown.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder seriously impacts her social and occupational functioning.  Nevertheless, the evidence does not indicate that a 70 percent rating is warranted.  The Veteran has been married multiple times.  One of her ex-husbands allegedly molested her daughter and physically and emotionally abused the Veteran.  Another ex-husband victimized her and tried to kill her multiple times.  Her boyfriend as of May 2017 is physically and verbally abusive.  Throughout the appeal period, she has not had contact with her daughter.  Her son lived with her temporarily, but later moved out.  She has been transient and has lived in many different cities.  

The Board cannot ignore the Veteran's chronic homelessness.  However, the homelessness appears to stem from a destructive house fire rather than relating to her PTSD.  In fact, the Veteran's medical provider noted in February 2016 that she had been stably housed with a Housing and Urban Development Program since November 2015.  At that time, her medical provider noted that there was no clinical indication of suicidal and homicidal ideations based on the Veteran's engagement with protective factors such as her family relationships and health as well as her future orientation towards continued stability.  In particular, the Veteran has a close relationship with her mother.  The Veteran's social functioning had greatly improved by September 2016.  The Veteran reported going to groups at the VA and was actively involved with the community around Native American relations and activities.  At that time, she made plans to meet her new case manager at the VA Coffee shop.  On a final note, the Board acknowledges that the Veteran has not held a long-term job during the appeal period.  Further discussion of the Veteran's occupational functioning will be evaluated in her TDIU claim.  The Board concludes that the Veteran's difficulty in establishing and maintaining effective relationships is explicitly contemplated under the 50 percent rating criteria.  The Veteran's close relationship with her mother and her extensive community involvement lead the Board to conclude that she does not exhibit a total inability to establish and maintain effective relationships.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal partially pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).  In October 2013, the Veteran's GAF score was 55.  The Board finds that the Veteran's GAF score represents a symptomatology that is less severe than that shown by the Veteran.  The Board finds that the moderately-severe symptoms she exhibits warrant lower GAF scores than the ones assigned.  For the reasons above, the Board assigns the GAF score little probative value.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that her psychiatric disorder is worse than the rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In making its determination, the Board considered statements by the Veteran and her husband describing the severity of her psychiatric symptoms.  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disorder has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Therefore, the Board concludes that a rating of 50 percent, but no more, is warranted throughout the appeal period.

Neither the Veteran nor her representative has raised any other issues related to this issue on appeal, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Thoracolumbar Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Throughout the appeal period, the Veteran received a 10 percent rating for her thoracolumbar spine disability under 38 C.F.R. § 4.71a, DC 5242 (addressing degenerative arthritis of the spine).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  

A 20 percent evaluation is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or,
* The combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a, DC 5242.  

An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5237, 5243, Note 1 (2016).

The Board finds that a 20 percent rating, but no more, for thoracolumbar spine degenerative arthritis not warranted.  Specifically, in March 2013, the Veteran complained of painful aching along her entire spine.  In March 2014, she complained of chronic, lower back pain.  Although she received injections into her lower back, she realized no improvement.  Her pain was so severe that she sought out treatment from a pain clinic.  

During the Veteran's May 2016 VA examination, she reported constant back pain with impairment of movement, standing, and walking for periods of time.  The Veteran exhibited forward flexion of 65 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  When conducting the testing, the examiner took into account painful and repetitive movements.  The Veteran exhibited no guarding or muscle spasms of the back as well as no ankylosis.  Based on this testing, the Veteran would qualify for no more than a 10 percent rating based on forward flexion between 60 and 85 degrees as well as a combined range of motion of 185 degrees, which is between 120 and 235 degrees.

During the Veteran's August 2016 VA examination, the examiner determined that there was no change in the condition of the Veteran's back since the previous examination 3 months before.  The Veteran exhibited forward flexion of 65 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  When conducting the testing, the examiner took into account painful and repetitive movements.  The Veteran exhibited no guarding or muscle spasms of the back as well as no ankylosis.  Based on this testing, the Veteran would qualify for no more than a 10 percent rating based on forward flexion between 60 and 85 degrees as well as a combined range of motion of 185 degrees, which is between 120 and 235 degrees.

Given these examinations, the Board is willing to accept that a limitation of flexion to 65 degrees may be further limited during her daily functioning, and that a 20 percent rating is warranted on this basis.  However, neither the May 2016 examiner nor the August 2016 examiner found that the Veteran had forward flexion of 30 degrees or less, and ankylosis has not been shown at any point on appeal.  

While the Board acknowledges that there is a single entry in the record in October 2014 by a physical therapist that references forward flexion of the spine to 15 degrees, this measurement is of limited value to the Board, as she showed increased ranges of motion since that time.  The Board would expect the Veteran's thoracolumbar spine degenerative arthritis to worsen, not significantly improve, since that time.  

On an additional note, there is no evidence that she was prescribed periods of bedrest by a physician.  As a result, her disability cannot be considered under the rating criteria for intervertebral disc syndrome.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of near-constant pain, the additional functional loss caused by the pain is taken into account for her range of motion measurements and severity of radicular symptoms.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance). Therefore, the Board finds that a 20 percent rating, but no more, is warranted throughout the entire appeal period.  

Thoracolumbar Spine Disability:
Neurological Abnormalities

When evaluating the extent of a veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1.

In this instance, the RO assigned a 10 percent rating for radiculopathy of the right lower extremity, under 38 C.F.R. §§ 4.124a, DC 8520 (addressing paralysis of the sciatic nerve).  The Board agrees that this is the most appropriate diagnostic code.  Under this diagnostic code, the ratings are as follows:
* A 10 percent rating is appropriate when there is incomplete paralysis of the sciatic nerve which is "mild" in nature;
* A 20 percent rating is appropriate when there is incomplete paralysis of the sciatic nerve which is "moderate" in nature.
38 C.F.R. §§ 4.124a, DC 8520.

The Board finds that a rating in excess of 10 percent for radiculopathy of the right lower extremity is not warranted.  Specifically, in March 2013, the Veteran complained of aching in her legs from the knee downwards.  Although she denied bowel and bladder incontinence in March 2014, she stated that her back pain radiates in band-like fashion around her flank.  During a June 2014 assessment, a medical provider found that there were consistent radicular symptoms on the right side.  

During the Veteran's May 2016 and August 2016 VA examinations, she exhibited the exact same symptoms with respect to her radiculopathy.  The examiners noted active movement against some resistance during her hip flexion, with normal strength in her knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The examiners noted normal knee and ankle reflexes.  The sensory examination was normal, but the examiners did note the Veteran's report of mild radicular pain in the right lower extremity and mild intermittent pain in the same extremity.  The examiners concluded that overall, the Veteran exhibited mild radiculopathy.

After taking into account the Veteran's subjective complaints as well as her multiple VA examinations, the Board finds that she is not entitled to a rating in excess of 10 percent for her radicular pain in her right lower extremity.  In making this determination, the Board notes the Veteran's complaint of numbness in her leg.  However, her almost-completely normal leg strength and the normal sensory examination results leads the Board to conclude that a higher rating is not appropriate. 

Tension Headaches

The Veteran is currently assigned a 10 percent rating for tension headaches.  The rating was assigned under 38 C.F.R. § 4.124a, DC 8100 (addressing migraine headaches).  During her August 2016 hearing, she asserted that she suffers from daily migraines that usually last an hour.  She stated that these headaches are incapacitating and they require her to stop what she is doing, bundle up under the covers, place earplugs in, and shut out everything.

Under DC 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  However, the Board notes that, according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostration" is defined as "complete exhaustion."  Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007) defines "prostration" as "extreme exhaustion or powerlessness."

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Based on the evidence of record, the Board determines that a 30 percent rating, but no more, is warranted.  In February 2013, the Veteran reported daily headaches.  Day-to-day activity triggered the headaches which start behind the forehead bilaterally and radiate back to the base of the skull on both sides.  She complained of a pulsing sensation and pain.  When the headache starts, she lies down in a dark, quiet spot after taking 3 to 4 Gabapentin.  After getting some relief, she resumes activity.  By her estimation, the headaches occurred 6 times per day.  By April 2013, her headaches lasted for 1 to 2 hours and included severe light and sound sensitivity, sometimes with blurred vision.  

During a May 2016 VA examination, the Veteran complained of headaches every other day that lasted 1 to 2 hours.  She reported pulsating or throbbing head pain, pain on both sides of the head, aura, sensitivity to light, and sensitivity to sound.  However, the examiner determined, without explanation, that the Veteran did not have characteristic prostrating migraine attacks.

During an August 2016 VA examination, the Veteran complained of a worsening since her previous examination.  She stated that she had daily incapacitating headaches.  The examiner noted that these headaches led to sensitivity to light and sound as well as pain on both sides of the head.  However, the examiner once again concluded that the Veteran does not have characteristic prostrating symptoms as they are short in duration, but she has temporary prostrating headaches daily that last an average of 1 hour.

The Board disagrees with the examiners' opinions that the Veteran's headaches do not constitute characteristic prostrating headaches.  The Veteran has consistently described severe headaches that cause her to have to stop what she is doing, avoid noise, avoid sound, and rest until the episode passes.  In the Board's view, these episodes could be said to approximate the extreme exhaustion or powerlessness required for a compensable rating for migraine headaches.  In this instance, the Board finds that the Veteran's is entitled to a 30 percent rating.  

Despite her migraine headaches averaging once per day, however, the Veteran is still ineligible for a 50 percent disability rating, as prolonged attacks productive of severe economic inadaptability have not been shown.  Particularly, the Board notes the usage of the word "prolonged."  As reported by the Veteran, her attacks typically last an hour.  In fact, it was this short duration that led the examiner to avoid categorizing the Veteran's migraines as prostrating in the first place.  Even if her headaches were determined to be "prolonged," she would still not be eligible as there is no evidence of severe economic inadaptability.  While there is no question that she requires rest during these periods, there is no indication that the headaches alone would severely inhibit her ability to work.  Therefore, the Board concludes that a 30 percent rating, but no more, is appropriate.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that her disabilities are worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Neither the Veteran nor their representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In the present case, the Veteran is service connected for PTSD (50 percent from January 24, 2013), thoracolumbar spine degenerative arthritis (20 percent from February 25, 2014), radiculopathy of the right lower extremity (10 percent from February 25, 2014), and tension headaches (30 percent from March 29, 2014).  Therefore, the Veteran's combined total rating is 50 percent from January 24, 2013, 60 percent from February 25, 2014, and 70 percent from March 29, 2014.  Based on these combined totals, the Veteran meets the schedular criteria for a TDIU from March 29, 2014 onwards.  As the Board cannot grant extraschedular TDIU in the first instance, the Board will only address here the Veteran's TDIU eligibility for schedular TDIU.  However, the Veteran's eligibility for extraschedular TDIU will be addressed below in the Remand section.

After a review of the evidence, the Board concludes that a TDIU is warranted.  Although the Veteran's thoracolumbar spine degenerative arthritis with accompanying radiculopathy may make it difficult to perform some sedentary work, the Board finds that the Veteran's PTSD, when considered together with her severe tension headaches, warrant a finding of unemployability.

Initially, the Board notes that according to the Veteran's TDIU application, the last time she worked was from April 2009 to June 2009 as a caretaker.  Despite this minimal work experience, the Social Security Administration (SSA) has determined that the Veteran has the residual functional capacity to perform light work with some restrictions.  However, SSA also stated that she although she can perform simple routine tests that can be performed independently, they must involve working primarily with things and not people.  SSA also stated that social interaction must be superficial with no direct interaction with the general public.  Superficial was defined by SSA as no negotiation, mediation, arbitration, confrontation, or supervision of others.  Similarly, the examiner who conducted the May 2016 VA examination agreed that the Veteran retains the ability to work.  The examiner recommended a role that requires simple tasks in a loosely supervised environment such as caregiving and volunteering.  The examiner stated that she would perform best in a position where there is low stress, flexibility, and no time pressure.  The examiner also determined that she would work best in an environment where she could work alone.

The Board disagrees with the conclusions of the SSA as well as the May 2016 VA examiner.  The Board agrees that the Veteran may physically be able to perform light work even though the May 2016 VA examiner noted that the Veteran is unable to move positions easily without pain and that standing and walking are limited due to pain.  However, her impaired memory, impaired judgment, and disturbances of motivation and mood are severe enough to make such work impossible.  Although ideally she could work alone with minimal supervision, the minimal time she has spent in the workforce combined with her psychiatric problems would prevent her from obtaining such work.  Additionally, with her resulting criminal background, it is very unlikely that she would be able to find an appropriate job, much less a caregiving job.  The Board also notes that all jobs have at least some stress and time pressure.  Even if she could find a job that meets those requirements, it is highly unlikely that an employer would accommodate her severe tension headaches, which require her to spend time lying in a dark room each day.  In fact, when she obtained a position in a farming program for Veteran's, she was separated soon after because she had a problem encounter with another individual.  Her supervisor noted that the position was too physically and mentally demanding for the Veteran.

Accordingly, entitlement to a TDIU is granted for the period since March 29, 2014.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  


ORDER

The issue of whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for generalized anxiety disorder is dismissed.

A 50 percent rating, but no more, for posttraumatic stress disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent rating, but no more, for thoracolumbar spine degenerative arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

A 30 percent rating, but no more, for tension headaches, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU for the period since March 29, 2014, is granted.



REMAND

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Here, the Veteran is service connected for PTSD (50 percent from January 24, 2013), thoracolumbar spine degenerative arthritis (10 percent from February 25, 2014), radiculopathy of the right lower extremity (10 percent from February 25, 2014), and tension headaches (30 percent from March 29, 2014).  Therefore, the Veteran's combined total rating is 50 percent from January 24, 2013, 60 percent from February 25, 2014, and 70 percent from March 29, 2014.  Based on these combined totals, the Veteran does not meet the schedular criteria for a TDIU prior to March 29, 2014.  

However, regardless of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of service connected disabilities.  

The Board finds that referral for extraschedular consideration is warranted prior to evaluation of this claim, and a remand is appropriate in order to refer the matter on an extraschedular basis to the Director of the Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), for the period prior to March 29, 2014.  Should the Director indicate that further evidentiary development is required, such development should be undertaken.  

2.  Then, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and their representative shall be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


